Exhibit 10.22

 

AGREEMENT

 

This Agreement (this “Agreement”), dated as of May 24, 2016 (the “Effective
Date”) is between WPT ENTERPRISES, INC. (“WPTE”) with offices at 1920 Main
Street, Suite 1150, Irvine, California 92614 and NATIONAL SPORTS ProGRAMMING
(“Fox”), with offices at 10201 West Pico Blvd., Building 103, Los Angeles,
California 90035. For good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and the mutual promises contained herein, WPTE
and Fox (each a “Party” and collectively the “Parties”) agree to be bound by the
following terms and conditions:

 

RECITALS

 

WHEREAS, the Parties are parties to the following agreements: (i) the Program
Production and Televising Agreement, dated as of July 25, 2008 (as amended from
time to time, the “ClubWPT Agreement”); (ii) the Agreement, dated August 13,
2010 (as amended from time to time, the “Season 9-11 Agreement”) and (iii) the
Agreement, dated May 10, 2013 (as amended from time to time, the “Tour-Alpha8
Agreement”);

 

WHEREAS, the Parties desire to amend the ClubWPT Agreement and the Tour-Alpha8
Agreement;

 

WHEREAS, WPTE desires to produce, and Fox desires to distribute on the FSN
programming service (“FSN”), Season Fifteen, Season Sixteen, Season Seventeen,
Season Eighteen and Season Nineteen of the World Poker Tour television Series
(the “Tour”); and

 

WHEREAS, WPTE desires to produce, and Fox desires to distribute on FSN five
seasons of original programming (the “TBD Programming”).

 

THEREFORE, in consideration of the premises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

SECTION I. AMENDMENTS.

 

1)ClubWPT Amendment. WPTE and Fox agree Section 10(b) of the ClubWPT Agreement
is amended and restated as follows:

 

“In consideration of FSN’s obligations hereunder, WPTE will (i) provide FSN with
the Monthly Report within thirty (30) days of the end of the each month and (ii)
pay FSN the Fee for each month as set forth in this Section. Notwithstanding the
foregoing:

 

February 1, 2012 through February 28, 2013: If WPTE provides written notice to
FSN no later than June 30, 2012 that WPTE has made a binding, irrevocable
commitment to spend Two Million Dollars ($2,000,000) on marketing for the
Website (an “Additional Marketing Commitment”), at least One Million Five
Hundred Thousand Dollars ($1,500,000) of which is in the form of traditional
media buys, for the period between February 1, 2012 and February 28, 2013, FSN
agrees (i) that the “Fee” on Net Revenue exceeding Four Million Dollars
($4,000,000) for the period between March 1, 2012 and February 28, 2013 (the
“Season 10 Marketing Period”) shall be calculated as Twenty percent (20%) of
such Net Revenue, and (ii) that the “Fee” on Net Revenue exceeding Five Million
Dollars ($5,000,000) for the period between March 1, 2013 and February 28, 2014
(the “Season 11 Marketing Period”) shall be calculated as Twenty percent (20%)
of such Net Revenue.

 

March 1, 2013 through February 28, 2014: If WPTE provides written notice to FSN
no later than June 30, 2013 that WPTE has made a binding, irrevocable commitment
to spend an Additional Marketing Commitment for the Season 11 Marketing Period,
at least One Million Five Hundred Thousand Dollars ($1,500,000) of which is in
the form of traditional media buys, FSN agrees (i) that the “Fee” on Net Revenue
exceeding Five Million Dollars ($5,000,000) for the Season 11 Marketing Period
shall be calculated as Twenty percent (20%) of such Net Revenue, and (ii) that
the “Fee” on Net Revenue exceeding Six Million Dollars ($6,000,000) for the
period between March 1, 2014 and February 28, 2015 shall be calculated as Twenty
percent (20%) of such Net Revenue.

 

 

 

 

 1 

 

 

March 1, 2014 through February 28, 2022:For each of the eight 12-month periods
from March 1 through February 28 beginning March 1, 2014 and ending February 28,
2022 (each a “Marketing Cycle”), if WPTE provides written notice to FSN no later
than June 30 of the applicable Marketing Cycle that WPTE has made a binding,
irrevocable commitment to spend an Additional Marketing Commitment for such
Marketing Cycle, at least One Million Five Hundred Thousand Dollars ($1,500,000)
of which is in the form of traditional media buys, FSN agrees (i) that the “Fee”
on Net Revenue exceeding Four Million Dollars ($4,000,000) for the applicable
Marketing Cycle shall be calculated as Twenty percent (20%) of such Net Revenue,
and (ii) that the “Fee” on Net Revenue exceeding Four Million Five Hundred
Thousand Dollars ($4,500,000) for the 12-month period immediately following such
Marketing Cycle shall be calculated as Twenty percent (20%) of such Net Revenue.

 

If WPTE provides notice to FSN that it will spend the Additional Marketing
Commitment in a period described above and then fails to meet the Additional
Marketing Commitment by the end of such period, WPTE will pay FSN the difference
between the Fee paid to FSN for such period and the Fee that would have been due
had WPTE not committed to the Additional Marketing Commitment. Such makeup
payment shall be due to FSN no later than thirty (30) days following the end of
such period and such makeup payment shall be FSN’s sole remedy for WPTE’s
failure to spend the Additional Marketing Commitment.”

 

2)Tour-Alpha8 Amendment – Stub Period. WPTE and Fox agree Section 7 of Exhibit A
of the Tour-Alpha8 Agreement is amended to remove WPTE’s obligation to pay the
Distribution Fee of $580,000 during the Stub Year; provided, however, such
obligation shall be reinstated if WPTE does not meet its obligations to pay the
Distribution Fee during Season 15 pursuant to Section 7 of Exhibit A of this
Agreement.

 

3)Tour-Alpha8 Amendment – Promotional Ad Obligation. WPTE and Fox agree Section
10 of Exhibit A of the Tour-Alpha8 Agreement is amended to end Fox’s obligation
to provide Promotional Ads for WPT Season XIV (defined as the Tour Series under
the Tour-Alpha8 Agreement) and WPT Alpha8 Season III (defined as the SHR Series
under the Tour-Alpha8 Agreement) on February 1, 2017.

 

SECTION II. TOUR SEASONS 15-19 AND TBD PROGRAMMING.

 

1)Exhibit A attached hereto, including the Standard Terms & Conditions
(collectively, the “Series Agreement”), sets forth the terms for the production
and distribution of the Tour series (the “Tour Series”) and the TBD Programming
(along with the Tour Series, each a “Series”) during each of the following
periods: February 1, 2017 through January 31, 2018 (“Season 15”); February 1,
2018 through January 31, 2019 (“Season 16”), February 1, 2019 through January
31, 2020 (“Season 17”); February 1, 2020 through January 31, 2021 (“Season 18”)
and February 1, 2021 through August 31, 2022 (“Season 19” and with each of
Season 15, Season 16, Season 17 and Season 18, each a “Season” and collectively,
the “Seasons”).

 

2)WPTE shall produce, and Fox shall distribute, episodes of the Tour Series and
TBD Programming for all of the respective Seasons pursuant to the terms of the
Series Agreement.

 

SECTION III. MISCELLANEOUS.

 

1)Representations and Warranties. Each Party represents, warrants and covenants
to the other Party that (a) it has the full power and authority to make and
perform this Agreement; (b) the making or performance of this Agreement does not
violate any of its agreements with any third party or any applicable law or
court order; and (c) it will do nothing to interfere with or impair the other
Party’s rights in this Agreement

 

2)Indemnification. Each Party shall at all times indemnify, defend and hold
harmless the other Party, its partners and all affiliated companies thereof and
their respective officers, directors, partners, shareholders, employees, agents
and representatives from and against any claim, demand, liability or judgment,
including reasonable attorneys’ fees and court costs (“Claims”) arising out of
the breach of any representation, warranty or other obligation or provision of
this Agreement. A party seeking indemnification will give the indemnifying party
prompt notice of any claim or litigation to which indemnity may apply. Failure
to give such prompt notice will relieve the indemnifying party of its
indemnification obligations to the extent that such failure has prejudiced the
indemnifying party’s defense of such claim or litigation. The indemnifying party
shall have the right to assume and fully control the defense of any or all
claims or litigation to which its indemnity applies. The indemnified party will
cooperate fully (at the cost of the indemnifying party) with the indemnifying
party in such defense and in the settlement of such claim or litigation.

 

 

 

 



 2 

 

 

3)Notices. All notices from either Party to the other must be given in writing
and sent by registered or certified mail (postage prepaid and return receipt
requested), by hand or messenger delivery, by overnight delivery service, or by
facsimile with receipt confirmed, to the respective addresses of WPTE and Fox
listed in the Agreement. Fox’s notice shall provide duplicate notice to the
attention of: FSMG General Counsel, Business and Legal Affairs, c/o Fox Cable
Networks, 2121 Avenue of the Stars, 9th Floor, Los Angeles, California 90035.
WPTE’s notice shall provide duplicate notice to the attention of President, WPT
Enterprises, Inc., 1920 Main Street, Suite 1150, Irvine, California 92614. Any
notice or report delivered in accordance with this Section will be deemed given
on the date actually delivered; provided that any notice or report deemed given
or due on a Saturday, Sunday or legal holiday will be deemed given or due on the
next business day. If any notice or report is delivered to any Party in a manner
which does not comply with this Section, such notice or report will be deemed
delivered on the date, if any, such notice or report is received by the other
Party.

 

4)Severability. In the event that any provision of the Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, the Agreement shall continue in full force and effect without said
provision; provided that no such severance shall be effective if it materially
changes the economic benefit of the Agreement to either Party.

 

5)Governing Law. Irrespective of the place of execution or performance, this
Agreement is to be governed by and construed in accordance with the laws of the
State of California applicable to contracts entered into and to be fully
performed therein. Any court of competent jurisdiction sitting within the State
of California, Los Angeles County, will be the exclusive jurisdiction and venue
for any dispute arising out of or relating to the Agreement. The Parties
irrevocably consent to the exclusive jurisdiction and venue of any such court,
and waive any argument that such venue is not appropriate or convenient.

 

6)Assignments. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any Party without the prior written consent of the
other Party; except that Fox may, without such consent, assign all such rights
and obligations to its parent company, or any affiliate or subsidiary of Fox or
in which the parent company has an ownership interest and either Party may
assign all of its rights and obligations to another entity in connection with a
merger, reorganization or sale of all or substantially all of the assets of such
Party.

 

7)Survival. The provisions of the Agreement which by their nature would
ordinarily be expected to survive termination of the Agreement (including
without limitation all indemnity, representations and warranties, payment and
confidentiality terms hereof) shall survive the execution, delivery, suspension
or termination of the Agreement or any provision hereof.

 

8)Entire Agreement; Waiver; Amendments. This Agreement and any exhibits and
schedules attached hereto, contains the full and complete understanding between
the Parties hereto regarding the subject matter hereof and supersedes and
abrogates all prior agreements and understandings, whether written or oral,
pertaining thereto, other than the ClubWPT Agreement, the Season 9-11 Agreement
and the Tour-Alpha8 Agreement, each as modified herein, and cannot be modified
except by a written instrument signed by each Party hereto. No waiver of any
term or condition of the Agreement shall be construed as a waiver of any other
term or condition; nor shall any waiver of any default under the Agreement be
construed as a waiver of any other default.

 

 

 

 



 3 

 

 

9)Construction. The Parties have participated jointly in the negotiation and
drafting of the Agreement. In the event an ambiguity or question of intent or
interpretation arises, the Agreement shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
the Agreement.

 

10)Counterparts; Facsimile. This Agreement may be signed and accepted in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile and facsimile signatures shall be treated as original
signatures for all applicable purposes.

 

11)No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties hereto and their permitted
successors and assigns, and only in accordance with the express terms of the
Agreement.

 

 

[Signature Page Follows]

 

 

 

 



 4 

 

 

ACKNOWLEDGED AND AGREED, as of the Effective Date of this Agreement specified
above.

 

WPT ENTERPRISES, INC.   NATIONAL SPORTS PROGRAMMING


owner and operator of the FSN

programming service

          By:     By:             Title:     Title:             Date:     Date:
 

 

 

 

 

 



 5 

 

 

EXHIBIT A

TERMS FOR PRODUCTION AND DISTRIBUTION OF WORLD POKER TOUR PROGRAMMING

 

The following terms (the “WPT Terms”) and the attached Standard Terms &
Conditions (the “STC”, and together with the WPT Terms, the “Series Agreement”)
set forth the agreement between WPTE and Fox, regarding the Tour Series and the
TBD Programming. The WPT Terms must be interpreted in conjunction with the STC
and is incomplete in isolation.

 

1)Tour Series: In each Season WPTE will supply to Fox a minimum of twenty-six
(26) and a maximum of fifty-two (52) fully produced and broadcast quality sixty
(60) minute (between forty-two minutes twenty-one seconds (42:21) and forty-four
minutes twenty-one seconds (44:21) of content as determined by Fox) episodes of
the Tour Series (the “Tour Episodes”) based on a 12-month Season. If WPTE elects
to supply less than the maximum number of new Tour Episodes in any Season, in
weeks during which WPTE is not providing new Tour Episodes WPTE may, upon
reasonable prior notice, select previously aired episodes from such Season (the
“Second-Run Tour Episodes”) to be aired by Fox as if they were new Tour Episodes
for the purposes of Sections 4, 5 and 6 below (i.e., such Second-Run Tour
Episodes will receive the Ad Time (defined in Section 4 below) and be subject to
the clearance requirements of Sections 5 and 6 below). The Tour Episodes will
highlight action from the events of the applicable Season of the World Poker
Tour (“Events”) presented by WPTE.

 

TBD Programming: In each Season, WPTE will supply to Fox thirteen (13) fully
produced and broadcast quality sixty (60) minute (between forty-two minutes
twenty-one seconds (42:21) and forty-four minutes twenty-one seconds (44:21) of
content as determined by Fox) episodes of original programming (the “TBD
Episodes” and together with Tour Episodes, “Episodes”). The TBD Episodes will be
composed of mutually agreed upon content connected with WPTE.

 

As required for the production and delivery of all Episodes, WPTE will be
responsible and pay for all associated costs and shall provide the production
staff and all other personnel, facilities and services. Nothing in this
Agreement shall restrict WPTE from the production or unrestricted exploitation
of World Poker Tour events and programs other than the Events and the Episodes
provided for under this Agreement and FSN acknowledges that such other programs
are likely to be broadcast on other networks during the Seasons subject to any
restrictions set forth in this Agreement.

 

2)WPTE will submit each Episode in accordance with the requirements of the STC
for approval at least ten (10) days prior to such Episode’s first Telecast date
as scheduled by Fox (the “Approval Schedule”). Each Episode will be of
consistent quality with the Episodes produced by WPTE and distributed during the
2015 Tour season, provided Fox acknowledges that there will be certain changes
to the presentation of the Episodes.

 

3)WPTE will submit each approved Episode at least five (5) business days prior
to such Episode’s first Telecast date in accordance with the requirements of the
STC (the “Delivery Schedule”).

 

4)For each Episode, WPTE will receive eight (8) thirty-second (:30) units of
commercial inventory (the “Ad Time”) in the applicable Required Telecasts (as
such term is defined in Section 5 below) and, if Fox schedules a rerun of such
Season’s Episodes, then in any clearances that occur within seven (7) days of
the first rerun of such Episode. WPTE shall have the sole right to include
billboards, in-show sponsorships and entitlements in each Episode
(“Integrations”) and to retain all revenues from such Integrations. The Ad Time
and Integrations are subject to the terms of the Agreement including the STC.
ClubWPT.com shall receive Poker E-Gaming (as defined below) category exclusivity
for all commercial inventory and Integrations appearing within the Episodes
(i.e., no other Poker E-Gaming advertiser or sponsor shall appear within an
Episode or such Episode’s commercial inventory, whether controlled by WPTE or
Fox), except that Incidental Appearances (as defined below) may appear within
the Episodes. For purposes of this Agreement, “Poker E-Gaming” shall mean all
real money gaming (“RMG”) and membership poker websites, and play-for-free
tutorial poker websites (e.g., as known in the industry, the .net version of the
.com RMG site) (“Tutorial Sites”). Fox acknowledges that certain Tutorial Sites
may appear incidentally in Episodes as a result of patches and hats worn by
players, promotional acknowledgements in the credits, background signage not
controlled by WPTE (if any), announcers’ descriptions of where players came
from, and other appearances approved by Fox in its reasonable discretion, so
long as neither WPTE nor any WPTE affiliate receives direct or indirect
compensation for such incidental appearance (“Incidental Appearances”);
provided, however, all Incidental Appearances shall be subject to the terms of
the STC including, without limitation, Fox’s approval rights set forth in
Section 1, Section 2 and Section 7 of the STC. Notwithstanding Fox’s approval
rights set forth in Section 1, Section 2 and Section 7 of the STC, Fox shall not
use such approval rights to extract commercial benefit for itself (e.g., refuse
to approve an Incidental Appearance unless an entity purchases ad time on the
network). Fox further acknowledges and agrees that in the event that the Fox
Guidelines (as defined in Section 1 of the STC), requirements or policies change
so as to preclude ClubWPT.com Ad Time and Integrations or all Incidental
Appearances as currently contemplated under this Agreement, Fox’s exclusive
rights to each Episode during such Episode’s Broadcast Period (as defined in
Section 8) shall become non-exclusive rights. WPTE shall use at least two (2) of
WPTE’s eight (8) units of Ad Time in each Episode to advertise ClubWPT.com.
Without limiting the foregoing, WPTE agrees that no Episode or unit of Ad Time,
including promotions of ClubWPT.com and Incidental Appearances, shall:

 

 

 



 6 

 

 

a.Contain any reference, whether written or otherwise, to any entity, party or
website (including, without limitation, any WPTE owned, controlled, affiliated
and/or operated website or any website owned by any parent or affiliated entity
of WPTE or under common control with WPTE or any third party website) that aids,
abets, facilitates, promotes, provides an advertisement for and/or enables any
form of wagering/gambling in the Territory (as defined below) or conducts or
facilitates any activity that is in violation of any United States Federal,
state or local law, rule or regulation;

b.Include or reference any website that aids, abets, facilitates, promotes,
provides an advertisement for or otherwise enables any wagering/gambling
activities or “links,” directly or indirectly, to or otherwise directs a viewer
to any other website that enables wagering/gambling activities in the Territory;
or

c.Aid, abet, facilitate, promote or otherwise enable any wagering/gambling
activities (e.g., by making any references to any online wagering/gambling site
or by providing a telephone number to a wagering/gambling business, etc.);

 

provided, however; if (a) WPTE desires to accept advertising or sponsorship
from, or allow Incidental Appearances of, a legalized online RMG site that has
been licensed by the applicable state or federal government agency to conduct
such business and is otherwise in compliance with all applicable laws and
regulations, and (b) such advertising, sponsorship or Incidental Appearance is
not prevented by Fox policy (which promotion shall be deemed in accord with Fox
policy to the extent Fox is nationally (i.e., on FS1, FS2 or the nationally
controlled portion of the FSN service but not including inventory controlled by
distributors of multi-channel programming services (“MVPDs”)) distributing
commercial inventory advertising a RMG site or nationally distributing programs
sponsored by a RMG site but not including incidental appearances of an RMG site
for which Fox does not receive direct or indirect compensation such as branding
on a race car in a race being televised by Fox or non-Fox signage in a venue
hosting an event being televised by Fox), then WPTE shall provide Fox with
notice of such desire. Fox shall notify WPTE whether WPTE can include such RMG
appearances in the Series. If Fox accepts WPTE’s request to include such RMG
appearances within the Series then such appearance in the programming shall
comply with limitations set by Fox on the prevalence and presentation of such
appearances and Fox telecast standards and practices requirements (e.g., state
“where applicable” and other appropriate disclosures, if any).

 

 

 

 



 7 

 

 

5)Tour Series: Fox will use commercially reasonable efforts to clear each Tour
Episode in accordance with the terms of the STC as follows: (i) a telecast on
FSN Sunday at 8:00 PM (local time) (the “Main Tour Telecast”), (ii) a telecast
on FSN Sunday at 11:00 PM (local time), and a telecast on FSN Wednesday at 11:00
PM (local time) (the “FSN Tour Telecasts”); and (ii) three (3) additional
clearances on FSN within seven (7) days of the Main Tour Telecast (the
“Additional FSN Tour Telecasts” and together with the Main Tour Telecast and the
FSN Tour Telecasts, the “Required Tour Telecasts”); provided, however, if Fox
changes FSN’s late night week day programming strategy then Fox shall have the
right to shift the 11:00 PM FSN Tour Telecasts to midnight (local time). In
addition, during each Season, Fox will telecast at least two “marathons” of Tour
Episodes (“Tour Marathons”) consistent with World Poker Tour episode marathons
telecast on FSN in the past. At least one Tour Marathon shall be telecast on FSN
and the other Tour Marathon(s) may be telecast on FSN, the Fox Sports 1
programming service (“FS1”) or the Fox Sports 2 programming service (“FS2”).

 

TBD Programming: Fox shall clear each TBD Episode in accordance with the terms
of the STC at least three times on FSN (collectively, the “Required TBD
Telecasts” and together with the Required Tour Telecasts, the “Required
Telecasts”) without restriction as to time period except that Fox shall use
commercially reasonable efforts to schedule one such airing at a consistent time
and on a consistent day of the week as specified in a notice from Fox to WPTE
sent at least 90 days prior to the first airing of the first TBD Episode of the
applicable Season.

 

Without limiting Fox’s rights set forth herein, Fox shall have the right, but
not the obligation, to air Episodes on FS1 and FS2.

 

6)Fox will use commercially reasonable efforts to clear each of the Main Tour
Telecast and the FSN Tour Telecasts of each Tour Episode in a minimum of 50
million homes (the “Clearance Threshold”) in accordance with the terms of the
STC. In addition, Fox will use commercially reasonable efforts to clear in the
aggregate, in the Clearance Threshold in accordance with the terms of the STC
(i) the Additional FSN Telecasts of each Episode (i.e., cumulating the
clearances for all three Additional Telecasts), and (ii) the Required TBD
Telecasts (i.e., cumulating the clearances for all three Required TBD
Telecasts). As used in this Agreement, “commercially reasonable efforts” shall
not mean that Fox is relieved of its clearance or time placement obligations to
WPTE in order to take commercial advantage of the clearance and time slots
anticipated for airing of the Episodes (e.g., deal shopping).

 

7)Distribution Fee: WPTE will pay FSN a distribution fee of $1,000,000 for
Season 15 increasing by 3% over the prior Season’s distribution fee in each of
Season 16 (i.e., $1,030,000), Season 17 (i.e., $1,060,900) and Season 18 (i.e.,
$1,092,727). WPTE will pay FSN a distribution fee of $1,125,508 during the
initial twelve month period of Season 19 and $656,547 during the final seven
month period of Season 19 (such payments, collectively, the “Distribution Fee”).
The Distribution Fee for each of Season 15, Season 16, Season 17, Season 18 and
the initial twelve months of Season 19 shall be paid in five escalating
installments equal to a percentage of the total payment for such period as
follows: Ten Percent (10%) on May 15 of the applicable Season, Fifteen Percent
(15%) on August 15 of the applicable Season, Twenty-Five Percent (25%) on
November 15 of the applicable Season, Twenty-Five Percent (25%) on February 15
immediately following the applicable Season and Twenty-Five Percent (25%) on
April 15 immediately following the applicable Season. The Distribution Fee for
the final seven month period of Season 19 shall be paid in four installments as
follows: $100,000 on May 15, 2022, $150,000 on August 15, 2022, $250,000 on
November 15, 2022 and $156,547 on February 15, 2023. All payments shall be in
accordance with the requirements of the STC.

 

ClubWPT Payment Offset: WPTE shall have the right to apply ClubWPT Payments (as
defined below) attributable to months in the applicable Season towards payment
of the Distribution Fee for such Season. If the Distribution Fee due and payable
is greater than the ClubWPT Payments available to be applied then WPTE shall be
required to pay FSN the difference (the “Balance Payment”), provided, WPTE shall
have the right to retain subsequent ClubWPT Payments attributable to months in
the applicable Season to the extent WPTE has made Balance Payments. For example,
if in Season 15 WPTE has made $50,000 in ClubWPT Payments at the time the first
payment of $100,000 comes due, WPTE shall only be required to pay a Balance
Payment of $50,000 and WPTE shall be entitled to deduct the Balance Payment from
WPTE’s payment of the next ClubWPT Payment. For avoidance of doubt, WPTE cannot
carry-forward ClubWPT Payments or Balance Payments from one Season to the next
Season, provided, however, that FSN acknowledges that ClubWPT Payments for a
given month are made in the following months pursuant to Section 10 of the
ClubWPT Agreement and therefore ClubWPT Payments for some months in a Season may
be paid in the months following such Season, and such ClubWPT Payments shall be
applied to the Distribution Fee for the recently completed Season, not the month
in which such ClubWPT Payments are actually paid. For purposes of this
Agreement, “ClubWPT Payments” shall mean payments of the Fee (as such term is
used in the ClubWPT Agreement) made by WPTE pursuant to Section 10 of the
ClubWPT Agreement.

 

 

 

 



 8 

 

 

WPTE Credit: WPTE shall receive a credit (the “Credit”) against its obligation
to make ClubWPT Payments (including those applied against the Distribution Fee)
on February 1st of each of 2017, 2018, 2019, 2020 and 2021 in consideration of
WPTE’s ongoing improvements and maintenance of the ClubWPT business; provided,
however, if WPTE fails to deliver the required number of TBD Episodes then the
credit received at the beginning of the applicable Season shall be retroactively
reduced to proportionally reflect only the delivered TBD Episodes. The Credit
for February 1, 2017, February 1, 2018, February 1, 2019, February 1, 2020 and
February 2021 shall be $100,000 such year.

 

8)Fox is hereby granted the following Telecast (as defined in the STC) rights:

 

Exclusive rights to each Episode in the United States and its territories,
possessions, commonwealths and military installations (the “Territory”), from
the period beginning the Effective Date and ending on the earlier of (a) the one
year anniversary of the first airing of such Episode on FSN, FS1 or FS2, and (b)
the date fifteen (15) months after WPTE’s delivery of such approved Episode to
Fox (the “Broadcast Period”). WPTE shall not Telecast, and shall not permit any
third party to Telecast, any Episode in the Territory at the same time as the
regularly scheduled Main Tour Telecast, FSN Tour Telecasts or the initial
Required TBD Telecast as such schedule exists at the time WPTE enters into an
agreement with a third party to Telecast any Episode.

 

Notwithstanding the foregoing exclusive Telecast rights:

a.Upon written notice from WPTE that WPTE is party to an applicable agreement,
the television network branded Poker Central (or a substitute network that has
been approved in writing by Fox) shall have the right to Telecast all Episodes
from each Season one week after Fox premieres the final Episode of the
applicable Season. The Poker Central television network (or such substitute
network that has been approved in writing by Fox) shall be prohibited from
broadcasting Episodes on Fox’s regularly scheduled initial airing night for
Episodes (currently Sundays) during the Broadcast Period via Poker Central’s
linear television network; WPTE may permit Poker Central to make Episodes
available on Fox’s regularly scheduled initial airing dates via Poker Central’s
non-linear video applications (e.g., via Video On Demand).

b.Upon written notice to Fox from WPTE that WPTE is party to an applicable
agreement, the network branded PlutoTV.com (or a substitute network that has
been approved in writing by Fox) shall have the right to Telecast all Episodes
from each Season thirty (30) days after Fox premieres the final Episode of the
applicable Season. The PlutoTV.com network (or such substitute network that has
been approved in writing by Fox) shall be prohibited from broadcasting Episodes
on Fox’s regularly scheduled initial airing night for Episodes (currently
Sundays) during the Broadcast Period via PlutoTV.com’s network which has a
linear look-and-feel (e.g., regularly scheduled airings); WPTE may permit
PlutoTV.com to make Episodes available on Fox’s regularly scheduled initial
airing dates via PlutoTV.com non-linear video applications (e.g., via Video On
Demand).

 

 



 9 

 

 

 

c.WPTE shall have the right to offer Episodes to ClubWPT subscribers on ClubWPT
digital platforms at any time seven (7) days after the initial distribution of
such Episode on Fox.

d.The restriction that prevents WPTE from Telecasting Episodes at certain
regularly scheduled Fox airing/Telecast times shall not require WPTE to make
such Episodes unavailable on WPTE’s YouTube channel at such times.

e.Notwithstanding anything in this Agreement to the contrary, WPTE shall have
the right to distribute separate and distinct Spanish-language productions
(i.e., unique footage and not just dubs of the Episodes into Spanish) of action
from the Events from a Season in the Territory via Telecast and otherwise
beginning two (2) weeks after Fox’s debut Telecast of the final Episode of such
Season. WPTE shall have the right to distribute each Episode once on Sundays via
Telecast and otherwise on the Fox Broadcasting Company affiliated stations
during the Tour Broadcast Period in the following territories: New York City,
Philadelphia, Chicago, Boston and Mid-Atlantic (Washington D.C.) (each a “Fox
Broadcast Territory”) as long as Fox is able to obtain authorization for such
distribution right from its non-owned and operated FSN affiliate in the relevant
Fox Broadcast Territory. Fox agrees to use commercially reasonable efforts to
obtain such authorization from its non-owned and operated affiliates. In the
event that any non-owned and operated FSN affiliate that receives the right to
Telecast Tour Episodes from Fox fails to air the Tour Episodes an average of
three (3) times per week over any four (4) week period (a “Non-Compliant RSN”),
WPTE shall have the right to revoke such Non-Compliant RSN’s right to Telecast
Tour Episodes if WPTE is able to directly secure clearance obligations for Tour
Episodes on another regional network within such Non-Compliant RSN’s territory
that exceeds the clearance (i.e., more airings) being provided by the
Non-Compliant RSN; provided that carriage on such replacement regional network
shall be included in Fox’s obligation to meet the Clearance Threshold.

f.WPTE shall have the right to license Episodes to Comcast SportsNet Chicago,
Comcast SportsNet Bay Area, Comcast SportsNet Philadelphia and such other
television programming services as may be approved by Fox from time to time in
its sole discretion (the “Permitted Third Party RSNs”) on the following
conditions:

a.WPTE shall only license those Episodes as currently being distributed on FSN
pursuant to the Agreement;

b.WPTE shall consult with Fox prior to entering into any license with a
Permitted Third Party RSN, including, without limitation, any renewal of a
license;

c.Fox shall allow the Permitted Third Party RSNs to access the Episodes from the
FSN satellite feed provided that any incremental costs of Fox or such Permitted
Third Party RSN shall be paid by such Permitted Third Party RSN;

d.If Fox is able to secure carriage of FSN on a television programming service
in the home territory of the Permitted Third Party RSN (other than as part of an
out-of-market package), then, at Fox’s election, WPTE shall terminate the
license of the Episodes to such Permitted Third Party RSN as soon as practical
after such triggering event takes effect; provided, however, Fox acknowledges
that the license may include terms of up to three months and WPTE may not have
the right to terminate such license until the expiration of such license’s term;
provided, further, if Fox secures carriage of FSN on the Permitted Third Party
RSN then WPTE’s license shall terminate immediately upon the effectiveness of
Fox’s agreement with such Permitted Third Party RSN;

e.WPTE shall not grant any exclusive distribution rights to the Permitted Third
Party RSNs. For avoidance of doubt, Episodes may be distributed nationally on
FS1 and FS2 and in regional sports network out-of-market packages;

f.The household reach of any Permitted Third Party RSN that is licensing
Episodes shall be included in Fox’s obligation to meet the Clearance Threshold;
and

g.The grant of rights from WPTE to any Permitted Third Party RSN shall be
subject to Fox’s rights set forth in this Agreement.

 

 

 



 10 

 

 

In addition to Fox’s Telecast rights, Fox shall have the exclusive (subject to
WPTE’s rights in this Section 8) right to distribute Episodes during such
Episode’s Broadcast Period in all digital media including, without limitation,
online streaming, on-demand (including, without limitation, start-over and
look-back functionality), and mobile application distribution on digital
platforms owned and operated by Fox or any distributor (e.g., MVPDs and
over-the-top distributors) distributing the applicable linear network or
programming from such network in a non-linear format; provided that Fox shall
use commercially reasonable efforts to ensure that such digital distribution is
limited to the Territory and that Fox’s obligation to include the Ad Time in
such digital distribution shall be relieved to the extent advertising inventory
is limited, not reasonably customizable or not performed or controlled by Fox.
Fox may also distribute portions of the Episodes not to exceed two (2) minutes
for any single clip or three (3) minutes in the aggregate from any Episode
online without territorial restriction solely for purposes of promoting Fox’s
distribution of the Episodes on FSN, FS1, FS2 and Fox’s digital platforms.

 

WPTE reserves all rights not granted to Fox herein within and outside the
Territory. Nothing herein shall prevent WPTE from providing live online coverage
or live online streaming of the Events. In addition, WPTE may also distribute
portions of the Episodes not to exceed two (2) minutes for any single clip or
seven (7) minutes in the aggregate from any Episode without territorial
restriction solely for purposes of promoting WPTE or the Events.

 

 

9)Fox shall have the right to use footage from Episodes not to exceed two (2)
minutes for any single clip or three (3) minutes in the aggregate from any
Episode (which may be increased by email confirmation from WPTE) for use in Fox
Sports Media Group’s other sports and entertainment programming (e.g., editing
and repackaging the footage from an Event for use in sports magazine-style
programming) without territorial restriction.

 

10)Fox will provide promotion for the Tour Series and TBD Programming on FSN,
FS1 and FS2 in national commercial inventory promoting the Series and
ClubWPT.com (the “Promotional Ads”) with an annual average value of at least
$1,500,000 (based on Fox’s rate card for such networks) during each Season,
prorated for partial twelve-month periods and with a minimum annual value of at
least $1,000,000 during each such full Season, the allocation of such media to
be determined by Fox in its sole discretion. WPTE shall be responsible for
producing and delivering the Promotional Ads to Fox. The Parties will mutually
agree upon the allocation of the Promotional Ads between the Series and
ClubWPT.com.

 

11)Fox must provide WPTE on a weekly basis available ratings information for the
Telecasts of each Episode.

 

12)The parties shall negotiate for future rights to the Series during the period
from December 15, 2021 to February 15, 2022 (the “Negotiation Period”) in
accordance with the requirements of the STC.

 

 

 

 



 11 

 

 

STANDARD TERMS & CONDITIONS

 

WPTE agrees to produce and license to Fox all rights and furnish all services in
connection with the Series as described in the Agreement of which this STC forms
a part. Defined Terms not defined in this STC shall have the meaning set forth
in the WPT Terms.

 



1.     PRODUCTION. WPTE will produce and deliver, at its sole cost, each Episode
to Fox, complete and suitable for broadcasting. Each Episode will conform to all
Fox approvals, as set forth below, and to all applicable Fox creative, format,
commercial and technical standards and guidelines including those set forth in
the Fox Supplier Information Booklet provided by Fox to WPTE, as may be revised
from time to time (collectively, “Fox Guidelines”). At all times, Fox has the
right of prior approval over all key elements of each Episode, including,
without limitation, approval over: content; video; audio; graphic elements;
special effects; talent; format; title; music; sequence; size and placement of
program credits; and the dismissal or replacement of any key element.
Furthermore, all drop-ins, promos, sponsorship elements, commercial mentions
and/or product placements within any Episodes are subject to Fox prior written
approval. Fox will exercise its right of approval in a good faith manner and
consistent with similar network programming. WPTE will provide access to and
information about the production of the Episodes to the Fox programming
executive designated to oversee the production of the Episodes (“Programming
Executive”). The Episodes, as supplied by WPTE, will not constitute infomercial
programming nor contain any infomercials within such Episodes. WPTE may not
alter, edit, change or adjust any Fox-supplied graphics, if any, without prior
written approval from Fox. At the request of WPTE, Fox may also provide, in its
discretion, music, special effects and Fox microphone flags. Fox retains all
ownership rights to such materials and elements, including, but not limited to,
all copyrights and trademarks. WPTE will not use any material or elements
provided by Fox in any way or for any purpose other than as authorized by Fox.
Fox has the unlimited right to edit, augment and otherwise adapt the Episodes
solely for format purposes and as otherwise provided herein, subject to the
rights granted to WPTE herein to have included in the Episodes WPTE-designated
Ad Time. WPTE will provide closed-captioned text on line 21 of each Episode, as
required by Federal law.

 

2.     APPROVAL. WPTE shall submit each Episode, including all Ad Time to be
included by WPTE as set forth in Section 7 of this STC, for review and approval,
on DVD, to the Fox

   

Programming Department at 10201 W. Pico Blvd., Building 103, Suite 2273, Los
Angeles, CA 90035, no later than as required in the Approval Schedule. Fox shall
examine each of the delivered Episodes to determine if each complies with all
applicable Fox Guidelines. In the event Fox determines, in its sole discretion,
that any Episode does not meet the Fox Guidelines in any respect, Fox shall,
without waiver of any other remedy, have the right, in its sole discretion, to:
(i) refuse to broadcast such Episode; (ii) inform WPTE of any and all
deficiencies in detail, and, if time permits, WPTE shall rectify such problems
at WPTE’s sole cost and resubmit for Fox’s approval, within the time advised by
Fox, an acceptable revised Episode complying with Fox’s requested changes; or
(iii) if WPTE has been afforded the opportunity to correct problems as set forth
in (ii) above and has failed to do so or if time constraints do not allow enough
time for WPTE to attempt to correct such problems, then Fox may attempt to
correct the problem and bill WPTE for any reasonable costs incurred in
connection with any such attempt and/or correction, such costs to be reimbursed
by WPTE within fourteen (14) days of receipt of an appropriate invoice. All
costs of delivering the Episodes to Fox in the required form and at the
specified location shall be the sole cost and expense of WPTE. Any use by WPTE
of the Fox logo in connection with any Episode or any use of the Fox name in
connection with any publicity or marketing of the Series including, without
limitation, for all press releases, must receive Fox prior approval.
Notwithstanding Fox’s approvals at its “sole discretion” where indicated, Fox
acknowledges and agrees that all approvals shall be made in good faith and in a
manner consistent with general policy applied to similar network programming.

 

3.     DELIVERY. Once approved by Fox, WPTE shall deliver each approved Episode
to Fox at Fox Network Center – Houston, 4000 Technology Forest Blvd., The
Woodlands, TX 77381 attn: Media Vault on HDCam or D5 (via Federal Express or
other overnight delivery service) or satellite feed - NTSC (as requested by Fox)
with an accompanying email to HoustonMediaServicesManagement@foxsports.net no
later than as set forth in the Delivery Schedule. Upon Fox’s request, WPTE will

     

 

 

 12 

 





 



 

concurrently deliver a DVD copy of each Episode to the Programming Executive.
WPTE acknowledges that Fox will permanently retain all Episode tapes and copies
of satellite feeds delivered by WPTE in the Fox library vaults. WPTE will
deliver, along with the delivery of each Episode, the Fox standard delivery
requirements delineated in the Fox Guidelines. Such delivery requirements will
include, without limitation, title elements, music cue sheets, and all
promotional material required by Fox.

 

4.     EXPENSES AND CLEARANCES. WPTE is solely responsible for all costs and
expenses related to every Episode including, but not limited to: (i) all costs
for materials, sponsored elements, the production staff, the personnel, the
facilities, the services and all other costs required to produce each Episode;
(ii) all necessary fees payable to any participants or owners of footage used
within any Episode; (iii) all releases for the use of the names, likenesses,
trademarks, service marks or other intellectual property of the individuals,
entities and Events depicted in the Episodes; (iv) acquiring the necessary
exclusive rights and licenses for production and distribution of the Episodes;
and (v) obtaining all necessary rights, underlying rights, and all music
licenses (including without limitation any and all master recording and
synchronization rights) for music contained within the Episodes. Fox shall not
be obligated to make any payment to WPTE or anyone else related to any Episode,
its underlying material or on account of Fox’s exploitation of the Episodes as
permitted herein.

 

5.     RIGHTS. Fox’s rights to the Episodes within the Territory during the
applicable Broadcast Period shall be to distribute, transmit, exhibit, license,
advertise, duplicate, promote, perform, telecast and otherwise exploit, and to
permit the distribution and other exploitation of, each Episode and its
constituent elements, by all means of Telecast (as defined below) on the Fox
programming services, without limitation as to the number of exhibitions and
uses unless specified in the Agreement. For avoidance of doubt, Fox’s rights
also include those additional rights set forth in Section 8 of Exhibit A (e.g.,
digital media rights such as on-demand and streaming rights). “Telecast” shall
mean any means of distribution on a “linear programming service” via standard or
non-standard television technology, whether presently existing or

  hereafter developed, including, without limitation, via free over-the-air
television, basic, tier and/or premium cable distribution, direct broadcast
satellite television (“DBS”), subscription television (“STV”), multi-point
distribution systems (“MDS”), multiple multi-point distribution systems
(“MMDS”), local multi-point distribution systems (“LMDS”), satellite master
antennae television systems (“SMATV”), open video system (“OVS”), television
receive-only (“TVRO”), closed circuit television, and, to the extent similar to
the cable distribution business model of the Fox programming service,
interactive TV, airline, cruise ships, restaurant and hotel/motel distribution,
narrow and broadband services, video dial tone, and via Fox Sports Net’s video
programming service currently known as “Fox Deportes” (or any successor
network), and by any manner or system of payment. The foregoing shall include,
without limitation, Fox’s right to Telecast Episodes, from time to time, as
filler programming (an Episode Telecast in less than its entirety (but not
re-edited)); provided, however, any cost or expense incurred in connection with
such Episode modification or re-purposing shall be assumed by Fox. In connection
with filler programming, Fox shall have no obligation to WPTE with regard to Ad
Time. The exclusivity, if any, granted to Fox herein shall preclude WPTE from
licensing or otherwise granting to any person, corporation, partnership, or
other entity, any right to Telecast any Episode, portion thereof or any specific
Event featured in an Episode, within the Territory during the applicable
Broadcast Period, except as may be specifically set forth in the Agreement. Fox,
its assignees and affiliates, shall have the right, without any payment, and may
grant others the right, to reproduce, print, publish or disseminate in all
manners and media now known or subsequently developed without regard to
territory limitations, promotion for the Series, the name, likeness, voice and
biographical information concerning each person appearing in or connected with
the Series, brief portions of Episodes, as well as the names, logos, trademarks
and other identities of WPTE, and of any other entities associated with WPTE to
advertise, promote, publicize and distribute the Series and Fox’s exploitation
thereof, as well as to advertise, promote and publicize Fox’s programming
services, but not as a direct endorsement of any other product or services;
provided, however, should WPTE be subject to any restrictions in connection with
the use of      

 

 



 13 

 

 



 

specific materials (e.g., images to which WPTE does not have promotional usage
rights), Fox will observe such restrictions provided it receives reasonable
advance written notice thereof. WPTE, at Fox’s request, will deliver at no
charge existing slides, photos and other publicity and promotional materials
reasonably available to or under the control of WPTE. Except as set forth in
Section 1 of the STC with respect to Fox materials and elements and subject to
the rights granted in this Agreement, the Episodes, including all elements
thereof and rights contained therein, are and shall remain the exclusive
property of WPTE under United States copyright, trademark and all other
applicable laws and any rights not granted herein shall be reserved by WPTE.

 

6.     DISTRIBUTION. Fox shall use commercially reasonable efforts to Telecast
the FSN Tour Telecasts and, in the aggregate, each of the Additional FSN Tour
Telecasts and the Required TBD Telecasts, of each Episode in the Clearance
Threshold on regional sports networks carrying FSN programming (“Regionals”).
Fox shall use commercially reasonable efforts to clear the Required Telecasts
during the applicable telecast timeslots, if any. If Fox does not achieve the
Clearance Threshold as required for an Episode, then Fox shall use commercially
reasonable efforts to provide additional Telecasts for the particular Episode
within seven days of the originally scheduled Telecast for such Episode at no
charge to WPTE until the Clearance Threshold is met and, if such Telecast that
did not achieve the Clearance Threshold was required to be cleared during a
particular timeslot, then Fox shall use commercially reasonable efforts to
provide such additional Telecasts during a time period similar to such timeslot
or as close to such timeslot as reasonably practicable. The Required Telecasts
schedule may be preempted by exceptional, non-recurring programming commitments
imposed by third parties that are part of broader high priority programming
packages of the applicable Fox network, or live event programming. If a Required
Telecast is preempted, Fox shall use commercially reasonable efforts to provide
additional Telecasts of such Episode during a time period similar to or as close
to the Required Telecast timeslot for the particular preempted Episode within
seven days of the originally scheduled Telecast for such Episode at no charge to

 

WPTE. Fox has the right to replay each Episode on the Regionals, FS1 and/or FS2
at various times without restriction as to the number of airings.

 

7.     SPONSORSHIP/ADVERTISING INVENTORY. In consideration of all rights and
duties granted in this Agreement, WPTE will receive the Ad Time in the Telecast
of each Episode for the promotion of ClubWPT.com and products and services of
advertisers solicited by WPTE. All solicitations and sales proposed by WPTE of
Ad Time and the content of all Integrations, Incidental Appearances, Promotional
Ads commercials, billboards, features, signage and promotions (including,
without limitation, ClubWPT.com advertising and signage, banners, mentions, and
other promotion that WPTE is permitted to insert in any Episode (e.g., on
persons’ bodies featured in the Episodes, hats, clothing, in the site
background, etc.)) are subject to (i) Federal Communications Commission
regulations and all other applicable federal and state regulations, (ii) News
Corporation and Fox advertising regulations, telecast standards and practices
policies, and (iii) Fox’s prior approval, which shall be exercised in a good
faith manner and consistent with similar network programming. WPTE is prohibited
from including within the Episodes any tobacco advertising. Unless otherwise set
forth in this Agreement, WPTE may not include within the Episodes or the Ad Time
(1) any hard liquor/spirits/distilled beverages advertising or promotion, (2)
any casino, sports book, online gambling, lottery or any other gambling
advertising or promotion or any poker or other casino, gaming or gambling
tutorial advertising or promotion, other than Fox-approved Integrations for the
casino hosting each Event, (3) any advertisements or promotions that may
constitute “calls to action” for cable or satellite subscribers to demand
carriage of any programming service from their cable operator or satellite
provider, (4) any advertisements or promotions for any cable or broadcast
entity, including, without limitation, ABC, TNT, CSTV, ESPN, ESPN2, ESPN.com, or
ESPN Radio, or any affiliated entities, or (5) any per inquiry and/or direct
response spots, without Fox’s prior written approval, which Fox may withhold in
its sole discretion. Fox agrees that as of the Effective Date, casino
Integrations that are similar to the casino Integrations contained in Season 14
of the Series are deemed Fox-approved Integrations. All WPTE-

       

 

 

 



 14 

 

 



 

proposed Integrations, advertisements, sponsors, promotions, billboards and
features for inclusion within any Episode must be submitted in writing to and
approved in writing by Fox in a timely manner prior to the first Telecast of
such Episode. To ensure inclusion within the Episodes, all WPTE advertisements
must (A) satisfy Fox’s technical delivery requirements delineated in the Fox
Guidelines, (B) be delivered in position on the master Beta SP tapes delivered
to Fox for Telecast with full program audio on channels 1 and 2, unless an
alternative video/audio source is agreed to by Fox and WPTE, and (C) consist of
an assortment of commercial advertisements appropriate for the number of spots
to be aired. In the event that WPTE advertisements are not properly delivered in
a timely manner (unless due to Fox’s negligence (e.g., untimely approvals)), Fox
shall have no obligation to Telecast such advertisements. WPTE must fill all the
Ad Time. WPTE may not authorize any third party to sell any Ad Time without
Fox’s prior written approval, such approval not to be unreasonably withheld,
although Fox acknowledges that WPTE may hire an agent to approach sponsors about
purchasing the Ad Time. WPTE shall communicate to Fox those commercial sponsors
sold so as to avoid any duplication in the sales effort.

 

8.     PAYMENT. Except to the extent offset by ClubWPT Payments, the
Distribution Fee shall be remitted to the following location, attention Josh
Oakley, on the date of payment:

 

National Sports Programming

File #55434

Los Angeles, CA 90012

 

Fox must receive payment of the Distribution Fee pursuant to the dates set forth
in the Agreement regardless of the date WPTE receives an invoice from Fox. If
any payment of the Distribution Fee is not received on or before the specified
due date, Fox may elect to suspend future Telecasts of any and all Episodes.

 

9.     RIGHT OF NEGOTIATION. During the Negotiation Period WPTE will negotiate
in good faith with Fox for WPTE’s grant of rights to episodes of the Series in
the following year using commercially reasonable efforts to reach an agreement
as soon as practicable. The

   

obligations of WPTE under this Section will survive any termination of this
Agreement by Fox as a result of a breach by WPTE. Nothing in this Section is
meant to imply nor shall be construed to create an exclusive right of
negotiation during the Negotiation Period.

 

10.  REPRESENTATIONS AND WARRANTIES. WPTE acknowledges that Fox’s rights in this
Agreement are valuable and unique. WPTE represents, warrants and covenants to
Fox that:

 

(i)             (a) it has the full power and authority to make and perform this
Agreement; (b) it has (or will have when the relevant programming is made
available to Fox) the right to grant the license to distribute the Series, the
Ad Time and the Promotional Ads purported to be granted in this Agreement; (c)
the making or performance of this Agreement does not violate any of its
agreements with any third party or any applicable law or court order; (d) the
rights acquired by Fox, and its use of those rights, will not infringe on or
violate any copyright, trademark, right of privacy, publicity or other literary
or dramatic or any other right of any third party; (e) it will do nothing to
interfere with or impair Fox’s rights in this Agreement; and (f) it will provide
to Fox upon request any documents (such as agreements with participants and
sites) that confirm WPTE has obtained the necessary rights to perform this
Agreement;

 

(ii)            neither the Ad Time, the Promotional Ads, the Series nor any of
the elements or material contained within specific Episodes thereof will: (a)
infringe on or violate any person’s or entity’s right of privacy or publicity or
other personal property right of any third party; (b) libel, slander or
otherwise defame or disparage any third party, or violate any of their
copyright, trademark, service mark or moral rights; or (c) violate any
applicable law; and

 

(iii)           WPTE will not grant any rights inconsistent with the rights
granted to Fox by this Agreement.

 

Fox represents and warrants to WPTE that it has the right to enter into this
Agreement and to perform all of its obligations hereunder.

 

11.  INDEMNIFICATION.

 

(a)   WPTE shall at all times indemnify, defend and hold harmless Fox, its
partners and all affiliated companies thereof and their respective officers,
directors, partners, shareholders,

     

 

 

 

 



 15 

 

 



 

employees, agents and representatives from and against any claim, demand,
liability or judgment, including reasonable attorneys’ fees and court costs
(“Claims”) arising out of the breach of any representation, warranty or other
obligation or provision of this Agreement or arising out of the use,
distribution, licensing or sublicensing of the Series, the Promotional Ads or
the Ad Time in accordance with this Agreement, arising out of the ClubWPT.com
business and the promotion thereof, arising out of the content of the Series to
the extent that such Claim is based upon alleged libel, slander, defamation,
invasion of the right of privacy, or violation or infringement of copyright,
literary or music rights or otherwise arising out of the content of the Series
as furnished by WPTE to Fox. This indemnity shall survive termination of this
Agreement.

 

(b)   Fox shall at all times indemnify, defend and hold harmless WPTE, its
partners and all affiliated companies thereof and their respective officers,
directors, partners, shareholders, employees, agents and representatives from
and against any Claim arising out of any breach of representation, warranty or
other obligation or provision hereof, arising out of the use, distribution,
licensing or sublicensing of the Series by Fox not in accordance with this
Agreement, resulting from the editing or repackaging of footage from the
Episodes pursuant to Section 9 or arising out of any material added by Fox to
the Series. This indemnity shall survive termination of this Agreement.

 

(c)   A party seeking indemnification will give the indemnifying party prompt
notice of any claim or litigation to which indemnity may apply. Failure to give
such prompt notice will relieve the indemnifying party of its indemnification
obligations to the extent that such failure has prejudiced the indemnifying
party’s defense of such claim or litigation. The indemnifying party shall have
the right to assume and fully control the defense of any or all claims or
litigation to which its indemnity applies. The indemnified party will cooperate
fully (at the cost of the indemnifying party) with the indemnifying party in
such defense and in the settlement of such claim or litigation.

 

(d)   WPTE represents, warrants and covenants that it has or will secure prior
to delivery of the initial Episode the following insurance: (i) Commercial
General Liability: Such insurance shall be on an occurrence basis providing
single limit coverage in an amount of

  not less than $1,000,000 per occurrence and shall include coverage for, but
not limited to premises/operations, products/completed operations, contractual,
independent contractors, broad form property damage, personal injury and fire
legal liability. The policy shall not contain any intra-insured exclusion as
between insured persons or organizations but shall include coverage for
liability assumed under this Agreement as an “insured contract.” The Certificate
Holders (as defined below) shall be added as additional insureds and coverage
shall be primary to and not contributory with any similar insurance carried by
Certificate Holders; (ii) Umbrella/Excess Liability: Limits of liability of at
least $4,000,000 per occurrence for a total limit of not less than $5,000,000
including primary commercial general liability; (iii) Worker’s Compensation:
Worker’s compensation and employers liability insurance with a limit of
liability for “Coverage B” of at least $1,000,000 each occurrence, covering all
personnel employed either directly or by way of contract from any payroll
service provider utilized. All statutory limits must be provided. Such policy of
insurance shall contain a waiver of subrogation in favor of the Certificate
Holders; and (iv) Errors & Omissions Liability: Limits of liability of at least
$5,000,000 per occurrence and $5,000,000 annual aggregate for a period of three
years with a deductible not to exceed $100,000 or such reasonable and customary
deductible amounts to be approved by Fox. Such Errors & Omissions Liability
insurance policy shall add the Certificate Holders as additional insureds. Such
Errors & Omissions Liability insurance will respond to any claims arising from
the production or exhibition of any Series episode including without limitation,
liabilities for infringement or misappropriation of any person’s intellectual
property rights (including without limitation, copyright, trademarks, patents,
trade secrets, know-how and other present and future property and/or proprietary
rights of a similar nature), rights of publicity or rights of privacy, and false
advertising. The insurance certificate should read as follows: Fox Sports Net,
Inc., Fox Sports 1, LLC, Fox Entertainment Group, LLC, Twentieth Century Fox
Film Corporation, Twenty First Century Fox, Inc., their parents, divisions,
subsidiaries, affiliated companies, officers, directors, and employees
(collectively, the “Certificate Holders”) are included as additional insureds.
All insurance required above shall be with companies duly licensed to transact  
   

 

 

 

 

 



 16 

 

 



 

business in California, and maintaining during the policy term a “general policy
holders rating” of at least an A or better, V, or such other rating, as may be
required by Fox. No such policy shall be cancelable or subject to modification
except after thirty (30) days prior written notice to Fox. Notwithstanding the
foregoing, the WPTE must maintain insurance coverage and limits that meets or
exceeds the requirements set forth above during the Seasons and with respect to
Errors & Omissions Liability, for one (1) year thereafter. A copy of the
certificate of insurance may be faxed directly to the Fox Risk Management
department at (310) 369-2177. The telephone number for the Risk Management
Department is (310)-369-1025. However, an original must be mailed to Fox
Entertainment Group,LLC, P.O. Box 900, Beverly Hills, California 90213,
Attention: Risk Management (2121/2252).

 

12.  MISCELLANEOUS.

 

(a)   WPTE has no authority to bind Fox to any agreements or other obligations,
and will not attempt to do so. WPTE and Fox are independent contractors, and
nothing in this Agreement shall be deemed to create any partnership, joint
venture or agency relationship. As between each other, each party is fully
responsible for all persons and entities it employs or retains, except as
otherwise specifically provided in this Agreement.

 

(b)   WPTE shall conform with Title 47 of the United States Code Sections 507
and 317 concerning broadcast matter and disclosures required thereunder, insofar
as those Sections apply to persons furnishing program material for television
broadcasting, including the requirements set forth in the Fox Guidelines.
Without limiting the foregoing, WPTE hereby certifies and agrees that it has no
knowledge of any information relating to the Series that requires disclosure
under Sections 507 and/or 317, that it will promptly disclose to Fox any such
information of which it hereafter acquires knowledge and that it shall not,
without Fox’s prior written approval, include in any Episode any matter for
which any money, service, or other valuable consideration (as such terms are
used in Sections 507 and/or 317) is directly or indirectly paid, accepted from,
charged to or promised by a third party.

 

(c)   If the delivery or Telecast of any Episode should be prevented or canceled
due to any act of God, threat or act of terrorism, inevitable accident, strike
or other labor dispute, fire, riot

   

or civil commotion, government action or decree, inclement weather, failure of
technical, production or television equipment or for any other reason beyond the
control of WPTE or Fox, then neither WPTE nor Fox shall be obligated in any
manner to the other with respect to such Episode(s), but all other rights Fox
may have in this Agreement shall remain in effect and shall not be affected in
any manner.

 

(d)   Fox may terminate this Agreement if WPTE: (i) makes or has made a material
misrepresentation; (ii) breaches a material obligation and such breach is not
cured within a reasonable period of time; provided, however, that in no event
shall the time to cure exceed five (5) days after receipt of written notice from
Fox; or (iii) seeks relief under any bankruptcy statute, is placed in
receivership or makes any assignment for the benefit of creditors. Fox’s right
to terminate this Agreement in any such instance shall be in addition to any
other rights or remedies it may have under this Agreement or at law. In the
event Fox terminates this Agreement pursuant to this Section, Fox may continue
to Telecast the Episodes during the applicable Broadcast Period with no
obligation to Telecast WPTE-designated commercial inventory.

 

(e)   WPTE may terminate this Agreement if Fox: (i) makes or has made a material
misrepresentation; (ii) breaches a material obligation and such breach is not
cured within a reasonable period of time; provided, however, that in no event
shall the time to cure exceed five (5) days after receipt of written notice from
WPTE; or (iii) seeks relief under any bankruptcy statute, is placed in
receivership or makes any assignment for the benefit of creditors. WPTE’s right
to terminate this Agreement in any such instance shall be in addition to any
other rights or remedies it may have under this Agreement or at law.

 

(f)    Except as specifically set forth herein, if either party breaches any
provision of the Agreement, the damage, if any, caused to the other thereby will
not be irreparable or otherwise sufficient to entitle a party to injunctive or
other equitable relief. A party’s rights and remedies in any such event shall be
strictly limited to the rights set forth in this Agreement and the right, if
any, to recover monetary damages in an action at law.

 

(g)   All notices from either party to the other must be given in writing and
sent by registered or certified mail (postage prepaid and return receipt
requested), by hand or messenger

     

 

 

 



 17 

 

 

 

delivery, by overnight delivery service, by facsimile with receipt confirmed, to
the respective addresses of WPTE and Fox listed in this Agreement. Fox’s notice
shall provide duplicate notice to the attention of: Senior Vice President,
Business and Legal Affairs, c/o Fox Cable Networks, Building 103, 10201 West
Pico Boulevard, Los Angeles, California 90035. Any notice or report delivered in
accordance with this Section will be deemed given on the date actually
delivered; provided that any notice or report deemed given or due on a Saturday,
Sunday or legal holiday will be deemed given or due on the next business day. If
any notice or report is delivered to any party in a manner which does not comply
with this Section, such notice or report will be deemed delivered on the date,
if any, such notice or report is received by the other party.

 

(h)   Each party hereby agrees to execute any and all further documents that are
necessary and proper to carry out the purposes of this Agreement.

 

(i)     The failure or inability of either party to enforce any right hereunder
will not waive any right with respect to other or future rights or occurrences.

 

(j)     This Agreement contains the entire understanding of the parties. It
supersedes all prior written or oral agreements and understandings pertaining to
the subject matter of this Agreement and cannot be modified except by a written
instrument signed by both parties.

 

(k)   This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of California, without reference to conflict of law
provisions. Each party irrevocably and unconditionally: (i) submits to the
general jurisdiction of the federal and state courts located in Los Angeles
County, California; (ii) agrees that any action or proceeding concerning this
Agreement will be brought exclusively in such courts; and (iii) waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding in any such court
was brought in an inconvenient court and agrees not to claim or plead the same.

 

(l)     Neither this Agreement nor any of the rights or obligations hereunder
may be assigned by either party without the prior written consent of the other
party; except that Fox may, without such consent, assign this Agreement or any
or

 

all of its rights or obligations hereunder to its parent company, or any
affiliate, subsidiary, or partnership in which itself or the parent company has
an ownership interest, and either Party may assign this Agreement or any or all
of its rights or obligations hereunder to another entity in connection with a
merger, reorganization or sale of all or substantially all of the assets of such
Party. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, and no other person shall have any right, benefit or
obligation under this Agreement as a third party beneficiary or otherwise.

 

(m)  Any provisions in this Agreement found by a court to be void or
unenforceable shall not affect the validity or enforceability of any other
provisions in this Agreement.

 

(n)   Except as required by law (in each case with confidential treatment
requested and such disclosure limited to such information and such portions of
the Agreement that the disclosing party is advised by counsel as legally
required to be disclosed), each party to this Agreement shall keep this
Agreement confidential and neither party shall promulgate, publish, or otherwise
disseminate the terms, provisions, or substance of this Agreement other than to
the officers, directors, attorneys, insurance agents, and accountants of the
parties hereto.

 

(o)   This Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute together one and
the same document. Any signature page of any such counterpart, or any electronic
facsimile thereof, may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement, and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

       





 

 

 



 18 

 